Case 3:21-cv-00020-CRS Document 1 Filed 01/12/21 Page 1 of 4 PageID #: 1




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION
                                Electronically filed

TIMOTHY B. LYLES,

                      Plaintiff,

               v.                                                   3:21-CV-20-CRS
                                                Civil Action No.: ____________________

ESTES EXPRESS,

                      Defendant.


                        DEFENDANT’S NOTICE OF REMOVAL

       Estes Express Lines (referred to herein as “Defendant”) hereby provides notice of

removal of this action to the United States District Court for the Western District of Kentucky,

from the Jefferson Circuit Court Division Two, Commonwealth of Kentucky, and states as

follows:

       1.      Plaintiff filed this action in the Jefferson Circuit Court Division Two,

Commonwealth of Kentucky, on or about December 18, 2020, claiming that Defendant

discriminated against and wrongfully terminated Plaintiff on the basis of his race. (Complaint,

pp 1-2). The Jefferson Circuit Court docketed the matter as Case Number 20CI007287.

       2.      Defendant accepted service of the Civil Action Summons and Complaint on or

about December 28, 2020.      A copy of the Summons and Complaint are attached hereto as

Exhibits A and B, respectively. There have been no further proceedings in this case.

       3.      Pursuant to 28 U.S.C. § 1441:
Case 3:21-cv-00020-CRS Document 1 Filed 01/12/21 Page 2 of 4 PageID #: 2




                 (a) [A]ny civil action brought in a State court of which the district courts of
                 the United States have original jurisdiction, may be removed by the
                 defendant or the defendants, to the district court of the United States for the
                 district and division embracing the place where such action is pending.

       4.        Additionally, pursuant to 28 U.S.C. § 1332, the District Courts have original

jurisdiction over all civil actions where the matter in controversy exceeds $75,000.00 and is

between citizens of different states.

       5.        Plaintiff alleges in the Complaint that he is a resident of Louisville, Kentucky

(Complaint, p.1). Defendant is a corporation organized under the laws of the Commonwealth

of Virginia, and with its corporate offices located in Richmond, Virginia.

       6.        Plaintiff alleges in the Complaint that Defendant discriminated against him and

terminated his employment on the basis of his race (Complaint, pp. 1-2). In his Complaint,

Plaintiff demands damages in excess of $800,000, plus costs (Complaint, p. 2).

       7.        Based upon Plaintiff’s allegations, Defendant thus maintains that the amount in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

Accordingly, diversity of citizenship jurisdiction exists pursuant to 28 U.S.C. § 1332 and this

action is removable pursuant to 28 U.S.C. § 1441.

       8.        The United States District Court for the Western District of Kentucky is the

judicial district embracing the place where this case is pending. See 28 U.S.C. § 97(b).

       9.        Plaintiff initiated this action in Jefferson County, which is located within this

Court’s venue.

       10.       This Notice of Removal is timely filed with this Court within thirty (30) days

after Defendant first received a copy of the Complaint. See 28 U.S.C. § 1446(b).




                                                 2
Case 3:21-cv-00020-CRS Document 1 Filed 01/12/21 Page 3 of 4 PageID #: 3




       11.     In compliance with 28 U.S.C. § 1446(a), copies of all process, pleadings and

orders, including the Civil Summons and Complaint, that have been served on Defendant are

attached to this Notice of Removal as Exhibits A and B.

       12.     In compliance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal, with

all attachments, is being filed with the Jefferson Circuit Court, Division Two, Commonwealth

of Kentucky, on this date.

       WHEREFORE, Defendant hereby provides notice that Case Number 20CI007287,

pending in the Jefferson Circuit Court Division Two, Commonwealth of Kentucky, is removed

to this Court for all further proceedings.

       This the 12th day of January, 2021.

                                             /s/ Kevin M. Norris________________
                                             Kevin M. Norris
                                             SMITH AND SMITH ATTORNEYS
                                             400 North, First Trust Centre
                                             200 South Fifth Street
                                             Louisville, KY 40202
                                             Tel: 502-587-0761
                                             Fax: 502-589-5345
                                             Email: kmn@smithandsmithattorneys.com


                                             ATTORNEYS FOR DEFENDANT




                                              3
Case 3:21-cv-00020-CRS Document 1 Filed 01/12/21 Page 4 of 4 PageID #: 4




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a copy of the foregoing “Notice of

Removal” has been served via Clerk of Court, using the CM/ECF system. In addition, a copy

of the foregoing will be mailed U.S. Mail first class to the pro se Plaintiff:

       Timothy B Lyles
       P.O. Box 11710
       Louisville, KY 40251


       This the 12th day of January, 2021.


                                               /s/ Kevin M. Norris__________
                                               Attorney




                                                4
